Citation Nr: 1549135	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  13-17 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to November 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied a rating higher than 50 percent for the service-connected PTSD with depressive disorder.  In May 2015, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified at a Board hearing in May 2015, and the transcript of the hearing was associated with the record.  Upon review of the transcript, it was discovered that a portion of the hearing was not recorded (i.e., on page 22, the transcriptionist noted "Audio skip/missing testimony").  A reading of the current transcript does not indicate how much is missing, and efforts by the Board to recover the recording of the missing portion of the hearing have been unsuccessful.  

The Board notified the Veteran's representative in October 2015 that, due to an apparent equipment failure, the Board hearing was not recorded in part.  In accordance with 38 C.F.R. § 20.717, the representative filed a Motion for New Hearing and Motion to Expedite, dated October 29, 2015, in which he argued that in light of the incomplete transcript, the Veteran desired to appear at a new videoconference hearing.  The representative also requested that the hearing be expedited.  The undersigned grants this motion for a new hearing, to be held as expeditiously as possible.  

Accordingly, the case is REMANDED for the following action:

The AOJ should arrange, without delay, to have the Veteran scheduled for a videoconference hearing at his local RO before a Veterans Law Judge, preferably the undersigned in the interests of efficiency.  Thereafter, the AOJ should process the appeal in accordance with established appellate procedure.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).




